Citation Nr: 0730646	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sarcoma 
(gastrointestinal stromal tumor of the stomach).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from February 1988 through 
February 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim for service connection for his 
gastrointestinal stromal tumor of the stomach (GIST) is not 
ready for appellate review.  To date, the veteran has not 
been afforded the benefit of a VA examination to assess the 
etiology of his GIST.  VA will provide a medical examination 
if it determines that such an examination is necessary to 
decide the claim. A medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain 
evidence of a current disability or recurrent symptoms of a 
disability, evidence of an event, injury or disease in 
service, and indications that the current disability may be 
associated with the injury in service. 38 C.F.R. § 3.159(d) 
(2007).  In this case the veteran clearly has a current 
diagnosis of gastrointestinal stromal tumor of the stomach 
(GIST).  See records from the M.D. Anderson Cancer Center 
dating from September 2003 to February 2005.  The question in 
this case is whether the veteran's GIST was incurred in 
service.  

The veteran contends that he has had stomach problems, 
including heartburn, since 1991 in the same area of his body 
that is GIST now exists.  See RO hearing transcript at page 
1.  A review of the veteran's service medical records reveals 
that he complained of stomach problems several times during 
service.  A September 1990 note shows complaints of vomiting 
and diarrhea.  A July 1991 note again shows stomach trouble.  
A May 1993 note reports a possible stomach virus with liquid 
stools.  The question as to whether these symptoms could be 
initial manifestations of the veteran's current GIST has not 
been posed to a competent medical professional.  The 
similarity of location in the body and type of symptomology 
in service with the post-service GIST diagnosis raises the 
question of whether the current disability is associated with 
the in-service symptoms, and a VA examination and opinion is 
warranted under 38 C.F.R. § 3.159(d).  Also, the veteran's 
private physician has suggested that soft tissue sarcomas, 
such as the veteran's GIST, "have been found to be 
associated with Gulf War Veterans."  See May 2004 statement 
of Dr. Trent.  The doctor did not provide any support for 
that finding.  As such, a VA examiner should also address the 
notion of whether the veteran's GIST could be associated with 
the veteran's Gulf War service.  

There also appears to be missing private medical evidence in 
this case.  At his January 2005 RO hearing, the veteran 
reported that his first post-service treatment was with a Dr. 
Kufoy in DeRidden, Louisiana, in January 2002.  See RO 
hearing transcript at page 2.  The claims folder currently 
contains only August 2003 records from Dr. Kufoy, which were 
part of the M.D. Anderson Cancer Center's records.  Under 
38 C.F.R. § 3.159(c)(1), VA has a duty to assist the veteran 
in obtaining these relevant private treatment records.  A 
remand is required to such assistance may be provided.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran with regard to this claim is not in 
conformity with the Court's Dingess decision.  As such, this 
matter must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran in obtaining all 
private treatment records showing 
treatment for the veteran's stomach since 
service, including records from Dr. Kufoy 
dating back to January 2002.  A fully 
executed authorization to obtain these 
records must be completed by the veteran. 

3.  Afford the veteran a VA examination to 
determine the etiology of his 
gastrointestinal stromal tumor of the 
stomach.  The examiner is asked to review 
the claims folder, including all service 
medical records.  The examiner should then 
provide an opinion regarding the etiology 
of the veteran's GIST by addressing the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's GIST 
initially manifested in service, including 
by way of his in-service complaints of 
heartburn, vomiting, diarrhea, and other 
stomach problems, or due to any aspect of 
the veteran's Gulf War service?  A 
complete rationale should be provided for 
any opinion expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



